To the Honorable Ramon E. Reyes, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:     Debora Bayne, et al. v. NAPW, Inc. et al.
        18-CV-3591 (MKB)(RER)

Dear Judge Reyes,

        The parties respectfully submit this joint, post-mediation status report.

        On Monday, November 16, 2020, the parties participated in good faith in a full-day private
mediation conducted by mediator Ruth Raisfeld. Although the parties were unable to resolve their
disputes, they made significant progress toward resolution. The parties plan to follow up with
Ms. Raisfeld on December 3, 2020, to determine whether they can make any additional and immediate
progress towards settlement.

         If the parties are unable to resolve this matter by early December, the parties wish to proceed
with motion practice. Plaintiffs intend to file a motion for summary judgment and motion for class
certification. Defendant intends to file a motion to exclude certain Plaintiffs for failure to participate in
the discovery process, and a motion for summary judgment on behalf of Defendant Professional
Diversity Network, Inc. The parties propose that pre-motion conference letters be submitted to the
District Judge on or before December 11, 2020.

        Fact discovery is now closed. However, in the event that a class gets certified, Plaintiffs intend
to propound post-certification discovery demands relating to class-wide damages. Plaintiffs request the
Court issue an order approving post-certification discovery on class-wide damages. Defendants assert
that addressing post-certification damages discovery is premature at this time and that such discovery
scheduling is proper after any motion for class certification is granted. The parties therefore respectfully
request a conference with the Court to address the production of discovery relating to class-wide
damages.



Respectfully submitted,

Johner T. Wilson III of Dinsmore & Shohl LLP

Jack Newhouse of Virginia & Ambinder LLP
